     Case 2:99-cv-04973-AB Document 346 Filed 02/18/21 Page 1 of 2 Page ID #:36757




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
                                       )
11   MARTIN KIPP,                      ) CASE NO. CV 99-4973 AB
                                       ) DEATH PENALTY CASE
12                Petitioner,          )
                                       )
13         v.                          ) JUDGMENT
                                       )
14   RON BROOMFIELD,* Acting Warden )
     of California State Prison at San )
15   Quentin,                          )
                                       )
16                Respondent.          )
                                       )
17
18          Pursuant to the Mandate of the Court of Appeals issued February 16, 2021
19   and the Judgment of the Court of Appeals entered August 19, 2020, petitioner
20   Martin Kipp’s Amended Petition for Writ of Habeas Corpus is
21   CONDITIONALLY GRANTED. The judgment of conviction and special
22   circumstance finding in the matter of People v. Martin James Kipp, Case No.
23   C56472 of the California Superior Court of Orange County, are VACATED. The
24   State of California shall, no later than 90 days after the entry of this Judgment,
25
26
27   *Ron Broomfield is substituted for his predecessors as Warden of California State Prison at San
     Quentin pursuant to Federal Rule of Civil Procedure 25(d).
28
Case 2:99-cv-04973-AB Document 346 Filed 02/18/21 Page 2 of 2 Page ID #:36758
